179 F.2d 305
MITCHELL,v.UNITED STATES.
No. 12866.
United States Court of Appeals Fifth Circuit.
Jan. 19, 1950.

Leo L. Dubourg, New Orleans, La., for appellant.
W. J. Fleniken, Asst. U.S. Atty., Shreveport, La., Malcolm E. LaFargue, U.S. Atty., Shreveport, La., for appellee.
Before WALLER, BORAH, and RUSSELL, Circuit Judges.
PER CURIAM.


1
Whether or not appellant should have been permitted to withdraw her plea of guilty and to enter a plea of not guilty was a matter that rested within the sound discretion of the trial Court, and, under the facts in this case, there appears to have been no abuse of that discretion.  The judgment is, therefore,


2
Affirmed.